In his motion for rehearing appellant complains that the court was not justified in stating in the original opinion that "the testimony clearly shows by the records of the Wells-Fargo Express Company at Hamlin, in Jones County, and by the persons who had charge of such books and actually made the delivery of intoxicating liquors to appellant, deliveries of intoxicating liquors to him as follows:" Then giving the dates and quantities, etc., of the liquors so shipped. Without quoting the whole testimony we will state and quote enough of it to show that the court was entirely within the evidence in making the statement complained of.
The witness King, for the State, showed that he was the agent of said express company at Hamlin, where appellant was charged with the commission of the offense; that he was checked in there on December 27, 1911, just after all these deliveries, as shown by the book, were made to appellant. After showing that the agent is required to keep just such record as was introduced in evidence, the witness then testified: "This record shows the date of the shipment, *Page 368 
its receipt and delivery, consignee and consignor, and what the shipment is and the amount. That record is kept in compliance with law at my station, and I have that record with me. (He exhibits record to the jury.) This book is designated as the record of shipments of intoxicating liquors received by Wells-Fargo  Co. Express for delivery at the office at Hamlin, State of Texas. This record shows that on November 4, 1911, we received at our office at Hamlin one package of liquor, containing four quarts from the Oak Hall Saloon at Waco, Texas, addressed to J.E. Atkinson, and shows to have been delivered to J.E. Atkinson — only, of course, the signature in this book is not plain. On the 11th of November, 1911, I find one package of liquor from Oak Hall Saloon, Waco, Texas, of four quarts, and on the same day one package from same place for six quarts, both consigned to J.E. Atkinson, at Hamlin, Texas. On the 14th of November I find a package of four quarts of liquor from Oak Hall Saloon, Waco, to J.E. Atkinson. On December 10 I find a package of liquor at Hamlin, from the Oak Hall Saloon, Waco, Texas, addressed to J.E. Atkinson; that was either six or eight quarts — I can not tell exactly, but know it was either six or eight by the charges on it. On December 11 J.E. Atkinson received from the Oak Hall Saloon at Waco, Texas, one package of liquor, of four quarts. Yes, on the 10th he got six or eight quarts and on the next four quarts. Both and all of these shipments were consigned to Atkinson from the Oak Hall Saloon, at Waco, Texas. On December 23 I find one package of liquor, four quarts, from Oak Hall Saloon at Waco to J.E. Atkinson. On the same day, December 23, there was another shipment of four quarts from Oak Hall Saloon to J.E. Atkinson. Yes, he received eight quarts on December 23. My record here shows that J.E. Atkinson received thirty-eight quarts of whisky or liquor during the months of November and December, 1911, at Hamlin, Texas. I might have overlooked one shipment."
This shows, not only the testimony of this witness, but that the record book was presented and exhibited to the jury and showed from the entries therein just what the witness had testified. This book is, under the law, at least a quasi public record. Stephens v. State, 63 Tex.Crim. Rep., 139 S.W. Rep., 1146. It was not necessary to produce the agent of the express company who made the entries. The book itself was identified, no objection was made to it and the entries having been made in the regular discharge of the agent's duties, as shown, was all that was necessary. State v. Thompson, 74 Iowa 119.
Again, the witness Shirley showed that he was at work for the said express company at Hamlin during the whole of the time when these shipments of intoxicating liquors were shown to have been made to and delivered to appellant. This witness shows that he delivered express packages containing liquor to appellant and that he delivered no other packages, excepting intoxicating liquors to him. He was *Page 369 
not sure that he made the delivery to appellant of the November 4 entry. "There were so many deliveries to him, I can't remember them all. . . . He always had to come and sign the book to get the liquor, and generally he came to the depot and carried it away himself." This witness could not identify all of the signatures in said book as the signatures of appellant, as stated, in effect, in the original opinion, and while the name "Atkinson" was apparently spelled differently in two or three of the signatures, this witness testified that he thought the same person signed the signatures — those spelling the name correctly, as well as those apparently incorrectly. He also showed the rules of the company about the keeping of the books and that they were correctly kept and that he never delivered a package of liquor to anybody except the consignee. All these entries of the books were shown to have been of intoxicating liquors from the Oak Hall Saloon in Waco, consigned to appellant at Hamlin. This witness further testified: "There never was a package that came to J.E. Atkinson from the Oak Hall Saloon at Waco, Texas, that I delivered that I did not deliver to J.E. Atkinson in person."
Appellant himself, among other things, admitted that he, during the time indicated by said book, made repeated orders of whisky as shown thereby and received such shipments and, while he claims that he ordered whisky for others and in a few instances permitted them to order whisky in his name, he stated that he could not tell which of these shipments the other men received their whisky from, and he did not know whether he got these various shipments which the express records show or not. That he never got any whisky out of the express office without signing for it and he did not know whether all these signatures on the record were his or not, claiming that he did not see them in the book when it was exhibited to the jury.
Appellant also claimed that the evidence was insufficient to sustain the verdict. We have carefully considered the evidence, and in our opinion it is amply sufficient to sustain the verdict. It is sufficiently stated in the original opinion.
There is nothing further raised that requires notice or discussion. The motion is overruled.
Overruled.